Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things: 1. An apparatus that performs vector matrix multiplication (VMM) using an analog neural network (ANN), the apparatus comprising: a plurality of blocks of 3D NAND flash cells including a plurality of control gates, wherein the plurality of blocks are arranged in a stack, and wherein the stack represents a layer of the ANN and a resistance of each 3D NAND flash cell in the plurality of blocks represents a weight in the ANN; ….and a controller having programmed instructions to receive an input to be processed by the ANN, wherein the controller, during a read operation, applies a read voltage, via the first word line, to control gates of the 3D NAND flash cells in the first block such that a first current flows to the first bit line, and wherein the controller, during the read operation, applies a pass voltage, via the plurality of word lines except the first word line, to control gates of the 3D NAND flash cells in the plurality of blocks except the first block such that a second current flows to the first bit line. “. The closest prior art includes Micheloni, R. et al. (IEEE paper entitled Array Architectures of 3-D NAND Flash Memories) and Hung (patent No. 9,887,011) and Wang (IEEE paper entitled Three-Dimensional NAND Flash for Vector-Matrix Multiplication).
Micheloni taught  a plurality of blocks of 3D NAND flash cells including a plurality of control gates, wherein the plurality of blocks are arranged in a stack (e.g., see section II and section III and figs. 4,5, 6) and wherein the stack represents a layer of the ANN (e.g., see figs. 7,9,10, 11  and section III); Hung  taught  a controller  programmed  to control receiving an input to be processed by the ANN, wherein the controller, during a read operation, applies a read voltage, via the first word line, to control gates of the  NAND flash cells in the first block (e.g., see paragraphs 0003 ,0015 and 0032-0035 AND FIG. 4,7)  and  set of program and read procedures (10) (e.g., see fig. 1) and capacitors connected to each NAND cell of a column (e.g., see figs.2,4, 7A,7B). Wang taught during the read operation, unselected transistors acting as pass transistors regardless of the voltage, via the plurality of word lines (e.g., see section II A) and the use of NAND Flash  for Vector-Matrix Multiplication (e.g., see abstract and section I, Introduction) and Wang taught weighted sum (e.g., see section IIB). However Micheloni and Hung and Wang did not disclose “and a controller having programmed instructions to receive an input to be processed by the ANN, wherein the controller, during a read operation, applies a read voltage, via the first word line, to control gates of the 3D NAND flash cells in the first block such that a first current flows to the first bit line, and wherein the controller, during the read operation, applies a pass voltage, via the plurality of word lines except the first word line, to control gates of the 3D NAND flash cells in the plurality of blocks except the first block such that a second current flows to the first bit line.”
Claim 12 recites similar limitations. 
Claim 19 requires among other things:  “An apparatus for performing vector matrix multiplication (VMM) for an analog neural network (ANN), the apparatus comprising… an integrator connected to the bit line; and a controller having programmed instructions to control the column of NAND flash cells by setting the voltage of the control gate of each NAND flash cell.”
Micheloni and Hung and Wang did not disclose “An apparatus for performing vector matrix multiplication (VMM) for an analog neural network (ANN), the apparatus comprising… an integrator connected to the bit line; and a controller having programmed instructions to control the column of NAND flash cells by setting the voltage of the control gate of each NAND flash cell.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwai (patent application publication No. 20140071756) disclosed semiconductor memory device and controller (e.g., see abstract).
Takemura (patent application publication No. 2012/0081948) disclosed semiconductor memory device and driving method (e.g., see abstract).
Rhie (patent No. 9,025,382) disclosed lithography-friendly local read circuit for NAND Flash memory devices (e.g., see abstract).
Song (patent application publication No. 2019/0164046) disclosed neural network circuits having Non-volatile synapse arrays (e.g. see abstract).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183